Name: 97/756/EC: Commission Decision of 4 November 1997 nominating the members of the Committee of Senior Labour Inspectors (Text with EEA relevance)
 Type: Decision
 Subject Matter: labour law and labour relations;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1997-11-12

 Avis juridique important|31997D075697/756/EC: Commission Decision of 4 November 1997 nominating the members of the Committee of Senior Labour Inspectors (Text with EEA relevance) Official Journal L 307 , 12/11/1997 P. 0031 - 0032COMMISSION DECISION of 4 November 1997 nominating the members of the Committee of Senior Labour Inspectors (Text with EEA relevance) (97/756/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Commission Decision 95/319/EC of 12 July 1995 setting up a Committee of Senior Labour Inspectors (1), and in particular Article 5 thereof,Whereas Article 5 (2) of that Decision provides that the members of the Committee shall be nominated by the Commission on a proposal from the Member States;Whereas Article 5 (1) of that Decision provides that the Committee shall consist of two representatives from each Member State;Whereas Article 5 (3) of that Decision provides that the term of office of the members of the Committee shall be three years,HAS DECIDED AS FOLLOWS:Sole Article The persons named in the Annex to the present Decision are appointed as members of the Committee of Senior Labour Inspectors for a period of three years as from 1 January 1998.Done at Brussels, 4 November 1997.For the CommissionPÃ ¡draig FLYNNMember of the Commission(1) OJ L 188, 9. 8. 1995, p. 11.ANNEX BELGIUMMr Marc HeselmansMr Jan de VilDENMARKMr Jens AndersenMr Jens JensenGERMANYMr Rainer OpfermannMr Gerd AlbrachtGREECEMrs Areti KafetzopoulouMrs Mattina PissimissiSPAINMr Francisco Javier MinondoMr Rafael MartÃ ­nez de la GÃ ¡ndaraFRANCEMr FranÃ §ois BrunMr Roxan CapmartinIRELANDMr Michael HenryMr Patrick FureyITALYMrs Filomena ManocchioMr Mariano MartoneLUXEMBOURGMr Paul WeberMr Robert HubertyNETHERLANDSMr Paul HuijzendveldMr Hiddo WesselsAUSTRIAMrs Eva-Elisabeth SzymanskiMrs Gertrud BreindlPORTUGALMr InÃ ¡cio Mota da SilvaMr Manuel Joaquim Ferreira Maduro RoxoFINLANDMr Mikko HurmalainenMr Jukka KallioSWEDEN(unfilled)Mr Bertil RemaeusUNITED KINGDOMMr David EvesMr Adrian Ellis